Citation Nr: 1720040	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation excess of 20 percent for service-connected diabetes prior to July 2, 2013, and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	Neil S. Weiner, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board remanded the case in November 2015 to update the VA treatment records and afford the Veteran a more current VA examination.  The Agency of Original Jurisdiction (AOJ) associated those VA treatment records with the Veteran's Virtual VA file, and the Veteran attended that examination in March 2016.  The case has since been returned to the Board for appellate review.  

While on remand, the AOJ issued an April 2016 rating decision increasing the evaluation for diabetes from 20 percent to 40 percent effective July 2, 2013.  As such, the Veteran's diabetes is currently assigned a 20 percent evaluation as of June 25, 2001, and a 40 percent evaluation from July 2, 2013.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher evaluation remains on appeal and has been recharacterized as reflected on the title page.  


FINDINGS OF FACT

1.  Prior to July 18, 2012, the Veteran's service-connected diabetes required an oral hypoglycemic and a restricted diet, but not injected insulin.

2.  As of July 18, 2012, service-connected diabetes required insulin, a restricted diet, and regulation of activities.  

3.   Since July 18, 2012, service-connected diabetes requires insulin, a restricted diet, and regulation of activities; but has not been productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  


CONCLUSIONS OF LAW

1.  Prior to July 18, 2012, the criteria for an evaluation in excess of 20 percent for service-connected diabetes have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).  

2.  As of July 18, 2012, the criteria for a 40 percent evaluation, but no higher, for service-connected diabetes have been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).  

3.  Since July 18, 2012, the criteria for an evaluation in excess of 40 percent for service-connected diabetes have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duty to notify and assist has been met.  The RO sent an adequate notice letter to the Veteran in August 2010, and all available service treatment records and post-service medical records have been obtained.  While the Veteran submitted private treatment records in August 2010, he has not since identified any further outstanding private records pertinent to the issue decided herein.  An adequate VA examination and medical opinion were also obtained.  Moreover, the Board notes that there has been substantial compliance with the November 2015 remand directives as discussed above.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

In this case, the Veteran's service-connected diabetes is assigned a 20 percent evaluation prior to July 2, 2013, and a 40 percent evaluation thereafter pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

Prior to July 2, 2013

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does meet the criteria for an evaluation in excess of 20 percent prior to July 2, 2013.  As of July 18, 2012, the Veteran's service-connected diabetes required insulin, a restricted diet, and regulation of activities.  

The Veteran's private treatment records prior to July 13, 2013, do not show that a regulation of activities was medically prescribed.  However, the AOJ assigned a 40 percent evaluation as of July 2, 2013 based on the Veteran's report to his doctor at the Clifton Park Community Based Outpatient Clinic (CBOC) that he had begun regulating his activities in June 2013 to avoid low blood sugar episodes.  The Veteran similarly argued in his July 2011 notice of disagreement that his diabetes forced him to restrict his activities.  The private treatment records also reflect that the Veteran's diabetes was being treated with prescription medication and diet, but they do not indicate that the Veteran had any medical need to avoid strenuous activity prior to July 2011.  In fact, the June 2010 treatment records from Clifton Park Family Medicine specifically advised the Veteran to continue exercise for his lower back pain, while simultaneously reviewing his diabetes diagnosis.  

The Veteran's VA treatment records during the time period prior to July 18, 2012, similarly do not show that a regulation of activities was required.  At a February 2010 annual visit, the doctor reviewed the Veteran's use of the prescriptions of metformin, glyburide, and Byetta; and considered the Veteran's diabetes "very well controlled."  A February 2011 entry in the Clifton Park CBOC treatment records reflects that the Veteran had no history of limitations of activity.  The doctor described the Veteran as very diligent with his lifestyle based on an A1C of 5.9, and encouraged him to keep up the good work.  Notably, neither note indicated that a restriction of activities was warranted.  Neither the VA nor the private treatment records indicate that the Veteran had any medical need to avoid strenuous activity prior to his July 2011 notice of disagreement.  In fact, an August 2008 treatment note specifically advised that it was safe for the Veteran to begin mild to moderate exercise. 

During a September 2010 VA examination, the Veteran described the prescription regimen used to control his diabetes as including metformin, glyburide, Byetta, and Welchol.  The Veteran further described symptoms of bilateral hand numbness and tingling, with dull pain in the feet and arm weakness; but denied symptoms of vascular disease, visual disorders, skin disorders, nephropathy, gastrointestinal disorders, genitourinary disorders, or other diabetic complications.  The examiner noted no restrictions in the Veteran's ability to perform strenuous activity.  The examiner also reviewed the Veteran's diagnosis for hypertension, but concluded that this was not a complication of diabetes.  However, the examiner did diagnose peripheral neuropathy in the lower extremities, and related that diagnosis to the Veteran's diabetes.  The examiner found no other symptoms related to his diabetes, and stated that the disorder did not affect his occupational activities as the Veteran had been retired based on age and time in the job in 2000. 

The Veteran attended a further VA examination in February 2013.  During that examination, the Veteran reported the use of insulin in addition to an oral hypoglycemic agent to control his diabetes.  The examiner noted no restrictions in the Veteran's ability to perform strenuous activity, and the frequency of the Veteran's diabetic care to be less than twice per month, with no hospitalizations in the past year for ketoacidosis or hypoglycemia.  This examiner similarly recognized peripheral neuropathy as a complication of the Veteran's diabetes.  

Again, the AOJ has assigned the July 2, 2013 effective date for the increase from 20 percent to 40 percent in the Veteran's evaluation for service connected diabetes based on a VA treatment record that date showing his report of regulating activities to prevent low blood sugar before dinner.  The Veteran did not describe his diabetic symptoms in his June 2010 claim.  In his August 2010 VCAA response, he instead focused on the complications of diabetes, characterizing diabetic neuropathy as the worst of these.  

The earliest indication of record that diabetes forces the Veteran to restrict his activities is in his July 2011 notice of disagreement.  The Board acknowledges the Veteran's assertion that a higher evaluation is warranted for service-connected diabetes based on the need for regulated activities.  Yet the diagnostic criteria calls for insulin, restricted diet, and regulation of activities to merit a 40 percent disability evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The medical evidence of record shows that the Veteran was still using oral hypoglycemic agents in July 2011.  The VA treatment records show that the Veteran began a prescription for injected insulin on July 18, 2012.  Therefore, the earliest date on which the Veteran's diabetes required insulin as opposed to an oral hypoglycemic agent, restricted diet, and regulation of activities is July 18, 2012 rather than July 2, 2013.  

Based on the foregoing, the Board finds that the Veteran's service-connected diabetes required insulin, restricted diet, and regulation of activities as of July 18, 2012.  Prior to this period, the treatment records show that the Veteran was actually encouraged to exercise by both his VA and private healthcare providers.  As stated in Camacho the phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Here, the evidence of record simply does not show that Veteran's occupational and recreational activities had been restricted any earlier than his July 2011 notice of disagreement, and a rating in excess of 20 percent for the period before July 18, 2012 is not warranted.  

Thus, the Board finds that as of July 18, 2012, the Veteran was both using injected insulin and required to regulate his activities due to service-connected diabetes as outlined by the Court in Camacho, supra.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Following July 18, 2012

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected diabetes on or after July 18, 2012.  

The Veteran attended a final VA examination in March 2016.  During that examination, the Veteran again described the prescription regimen used to control his diabetes as including both oral hypoglycemic agents and injected insulin.  The examiner noted the requirement for the Veteran to regulate his activities to avoid hypoglycemic episodes.  However, the examiner also noted that the Veteran sees his diabetic care provider less frequently than twice per month, and has never been hospitalized due to ketoacidosis or hypoglycemia within the past year.  The examiner also concurred with the September 2010 VA examiner that the Veteran's peripheral neuropathy is due to his service-connected diabetes.  

Based on the foregoing, the Veteran does not meet the criteria for an evaluation in excess of 40 percent on or after July 18, 2012.  A 60 percent disability evaluation is warranted for service-connected diabetes requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The evidence of record does not show that the Veteran's diabetes meets the aforementioned criteria.  At the March 2016 VA examination, the examiner specified that the Veteran does not see his diabetic care provider more frequently than twice per month for either hypoglycemia or ketoacidosis, and has not been hospitalized within the past year for either hypoglycemia or ketoacidosis.  

Further, neither the VA nor the private treatment records indicate that the Veteran has seen his diabetic care provider more frequently than twice per month and similarly do not indicate that he has ever been hospitalized for either hypoglycemia or ketoacidosis.  The February 2013 VA treatment records indicate that the Veteran should follow up in 2 months.  The June 2014 and April 2016 VA treatment records indicate that the Veteran had been hospitalized for reasons unrelated to his service-connected diabetes.  The May 2010 private treatment records similarly indicate that the Veteran had been hospitalized for reasons unrelated to his service-connected diabetes.  

Moreover, the Veteran's diabetic complications are separately compensable.  The Veteran is now separately compensated for his diabetic neuropathy, and did not perfect his appeal of the initial evaluation for peripheral neuropathy in his lower extremities on his July 2013 substantive appeal.  He similarly did not initiate an appeal of the RO's initial evaluation of peripheral neuropathy in his in his upper extremities.  Again, the September 2010 VA examiner found that the Veteran's hypertension was not a complication of his service-connected diabetes.  Additionally, although the Veteran is receiving a zero percent rating for his service-connected erectile dysfunction that is a diabetic complication, he is being compensated for that disability through special monthly compensation.  38 U.S.C.A. § 1114(k).  As such, the criteria for a rating in excess of 40 percent following July 18, 2012 have not been met.  

The Board acknowledges the notation in the March 2016 VA examination that the Veteran uses a total of five injections of insulin per day.  Diagnostic Code 7913 does provide for a 100 percent rating when more than one daily of injection of insulin is required; however, in order to warrant the 100 percent rating, the Veteran must also have a restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The evidence clearly shows that the Veteran does not have episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or weekly visits to a diabetic care provider.  Thus, the diagnostic code does contemplate the amount of insulin required, but the Veteran in this case does not demonstrate the other manifestations required to warrant a higher evaluation.

Finally, the Board notes that the Veteran has not claimed that his service-connected disabilities render him unemployable.  The record also does not show that his disabilities prevent him from obtaining or maintaining employment.  On the contrary, the September 2010 examination report shows that the Veteran reported having retired in 2000 from a job as an engineer based upon his age rather than his disability, and the March 2016 VA examination report shows that the Veteran is working while retired in an administrative role in emergency medicine.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

ORDER

Prior to July 18, 2012, entitlement to an increased rating in excess of 20 percent for service-connected diabetes is denied.  

As of July 18, 2012, an evaluation of 40 percent for service-connected diabetes is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Following July 18, 2012, entitlement to an increased rating in excess of 40 percent for service-connected diabetes following is denied.  




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


